Stone, J.,
delivered the opinion of the Court.
This is an amicable suit to ascertain the true construction of the will of Michael Keaney. The will is very short, and evidently drawn by a person entirely unaccustomed to such business. The will will be found set out in the statement of the case. In the will the testator uses these expressions:
“To my wife Bridget Keaney, I will and bequeath the house south-east corner of Leadenhall and West; also the house 191 Johnson street, who is to receive the rents during her life of those two houses. After her death the Leadenhall house is to go to my son, Frank. In case of Frank's death, the property is to be divided among the next heirs.''
The first question that arises, is, what estate did Bridget Keaney take in the two houses bequeathed to her? We think it quite clear that she only took a life estate. The idea, although awkwardly expressed, was to give her the rents of these two houses for her life. It is absolutely certain that she only had a life estate in the Leadenhall house, because after her death the *44remainder in that house was bequeathed to his son, Frank. The same words are used in reference to both houses, except that he did not dispose of the Johnson street house after the death of his wife. The' testator may have inadvertently omitted to dispose of the remainder in the Johnson street house. But whether he did- or not, we think the words used by the testator that his wife was “to receive the rents during her life of those two houses ’.’ clearly indicate that he intended her to take only a life estate in these two houses.
(Decided 5th February, 1890.)
The next question is what estate does Frank take ip the Leadenhall house. “In case of Frank’s death the property is to he divided among the next heirs. ’ ’ Whether the testator meant the next heirs of his son, Frank, or the next heirs of himself, cannot be gathered from the expressions there used, and there is nothing in any other part of the will that will throw any light upon it. If the exjuession, “In case of Frank’s death the property is to be divided among the next heirs ’ ’ was stricken from the will, Frank, under our law, would certainly take a fee or absolute estate. The devise over in this case is so ambiguous and uncertain, that it should not be allowed to control the prior-devise, but the subsequent expressions should be rejected. 2 Jarman on Wills, 54, (5th Am. Ed.) We think, therefore, that Frank took an absolute estate in the Leadenhall house. The .Johnson street house, after the death of the life tenant, Mrs. Keaney, will go to the heirs of the testator.
. There seems to be no serious contention as to any other portion of the decree of the Court below. The decree will therefore be reversed, and the cause remanded, that the decree of the Court below may be made in conformity with this opinion.

Decree reversed, and cause remanded.